Taylor, Judge,
delivered his opinion. I subscribe to the rule that a man’s being black, is, in this country, evidence of his being a slave till the contrary be proved, for the reasons given at the bar; namely, that all the blacks introduced into this country originally were slaves, and whoever being black claims an exemption from that condition, should shew his manumission, or the free condition of his parents, at least of his mother. But Í am not prepared to say the same rule applies to mulattses or persons of mixed blood; for if one of that description be in fact descended from a free woman, he is also free ; and where the fact cannot be proved, the chance of a descent from a free mother is equal to that of his having descended from a slave and black mother, but free father. In such a case, therefore, the conclusion must proceed on probabilities; and if there are circumstances indicating that the mother was a white woman rather than a black, one, the jury should find in favor of his freedom.
Verdict accordingly that he was free-, and judgment.